OFFICE   OF THE ATT’ORNEY    GENERAL   OF TEXAS
                        AUSTIN




Hon. I. Prrdrcki
CountJlAuditor
Galvaaton Count7
Galveston. Taxa
Eesr Sir s




                    owing affioors rh811 b8
                   aorlra one aop7 of eadh
                   1 and 8pscial law8 hare-
                   by the Lagl81aturo, to-

     p rtmnts, 8aah mmber of th8 Le i8-
     ?8tur8, the JuQss of the saveraBI
     aourt8 throughout the Stat., aad the
     olrrk8 of said oourt8, and *aoh Oount7
     attorncl7. The fol1owing offio8r8~8hal.l
                                                            162


Honorable I. Predeckl, page 2


    be entltled to receive one copy eeoh of all
    gsnaral lawa hereaftar passed b7 the Leglsla-
    ture, to-wit: oounty treasurer,   county sur-
    veyor, sheriff, assessor of taxes, tax col-
    lector, inwpeotor of hides end anisal8,
    &.&ice of ths peaoe, oonltable and county
    co!nmIseloner.~
          Art1018 4336, Revised Civil Statute8 of Tezaa,
reads as i'oilowa:
           "The Saaretary of State shall dis-
    tributi the printed laws of each srsaion
    of the Legislature to the officers named
    In the preceding article, as follows:
    He shall mall or deliver In pereon to the
    Governor and heads of departments, end
    to all State or Diatriot offlcere, a copy
    68oh, and shall forward to the county
    Judge of each oountp a sufflclont number
    of aeld laws to supply eaoh county officer
    named in the preoedIng srticle with a copy.n
          Artlols l,338, Revised Civil Statutes of Texas,
reads aa Sollo~:
            Wumever   IYrevision of the laws of
     the State has been or shall be subscribed
     for, or published by the State, a sufficient
     number of copies of aeah volume thereof ahall
     be forwarded to the county judge of eaoh
     county to furnish one of said copies to
     each judge of the appellate snd distriat
     oourte, to each olerk of the distrlat and
     county   courts, and appellate oourts, and to
     each justice of the peaoe that may be a resi-
     dent In said county. The Searetarg    of Stat8
     ahall also deliver to eaoh iX8CUtIVe Officer
     at the seat of government one of said coplea.*
          Artiole 4339, Rsvlsed Civil Statutes of Teza8,
reads as follow8:
Honorable I. Predeckl, pace 3


          Vhenever any officer shall receive
     a copy of any report, statute, dlgeet or
     journal, he shall receipt for the same
     to the orfioer bistributln(Jit, who shall
     rile such receipt In his offlae. said
     books shall be deemed to belong to the
     office of said offioer to whom they are
     delivered, and shall, at all reasonable
     hours, be subject to the examination of
     any cltlzen of this State. If any said
     offlcsr faile or refuses to deliver any
     seid book to his successor in offioe
     when demanded by him, the OlfiC4F so
     fail.inC:
             or refueing shall be liable to
     pay such euooeseor the oosts and ohargee
     that map be necessary to supply the offloe
     of such aucaaeaor with eny said book thet
     he shall so fall or refuse to de1iver.e
          Artlols 43&l,   Revised Civil   Statutes   of   Texa8,
reade a8 folloue:
           *The Seoretary of Stete shall not
     be required to forward ooples of laws
     to nor attest ths authority of any of-
     ficer in thia State who falls or re-
     ruses to take out his aaemlselon.w
          Articles  4335, 4336. 4338, 4339 and
&34l, Revlssd Civil Statute8,  aupra,  prcwlde e
olear and unambigcoua statutory method for the
dl8tributiCn of the Revised Civil Statutes of
this state to the officers mentioned In the stat-
ute. The Justlae of the Peace is one of thn otfiosr8
named In the stetuta. Ae outlined by 8aid 8tEtUt44
the volumes Intended for the Jugtiae of the Peaoe are
delivered by the Seeretsry of State to the County
Judge, and it ia the statutory   duty of the Count7
Judge to deliver said volumss to the Justice of the
Peace and take his reoeipt therefor. Sald books
8hell be deemed to belong to the offio6    of the Justice
    Honorable I. Predookl, peer 4


    of the Peace when delivered to said officer. Artlole
    4339, Revised Civil Btatutea, aupra,   further provldos
    thet if any officer falls or refuses to deliver any
    of said books to his suuce8aor in offioo   when damtnded
    by hin, the officer.so telling or refusing shall be
    liable to pay suoh su~oossor the coats and charges
    that may be necessary to supply the offioe or such
    suooessor with any said book that he ehall so fall
    or refuse to deliver. It waa the clear oontemplatlon
    of said statutes that the county would not have to
    expend any county funds to seaara the books or replace
    them If they were lost or destroyed.
              718think that port Ion of Artiole 3899b,
    Revised Civil Statutes: which etateawand suah books
    and stationery as are neoessary In the performnae
    OS their duties shall also be rurniahed Jastlara of
    the Peaoe by said C~mlssloners~ Court” would not
    apply in this situation, becauer oi the rule of
    statutory conatruotlon kaom as wExpreselo unlus
    est excluslo”. b’equote irom Sutherland on Statutory
    Construction, Seotion  326, as r0ii0w0:
              Where  authority Is given to do a
         particular thing, and the mode of doing
         It is presarfbad, it la linlted to bo
         done in that mode; all other rodoa are
         exoluded. Suoh arrirmatlra leglelatfon,
         and any other whioh lntmduces a new rule,
         imply a negatlre.w
              It is fundamental law, and the oourts hare
    repeatedly held that commlsslonera~ oourts are court6
    of limited jurlsdlotlon, having no authority exeept
    such es is expressly or lznpllcdlyoonferred by the
    Constitution and statutes.
              It ia the duty of the oounty auditor to 808
    to the striat anioreement OS the Ian governing county
    rinences. Article 1651, hYiSed Ci~ll Statutes. It
    is the duty of the ootmty auditor to inquire Into thr
    oorreotness of accounts against the Bounty. Artrake
    1653, Revlsad Cfvll Statutes. Claisisagainst a oounty
    cannot be allowed or paid without tie approval of the




r
Honorable I. Fredeoki, pago 5


oounty aua ltor. Article 1660, Revised Cirll Statutes.
Only lawful alalms against a county may be approved br
the oonnty auditor. Article 1661, Revised Clrll Statutes.
The county auditor’s bond is c0naiti0neaupon the raith-
rul perforsenoo or his duties. Article 1649, Revised
ClTll statutes.
          In flew of the above authorities you are re-
ap~0truiiyaaviefa that it fs the opinion of this de-
partment that your question should be answered in the
negative, and it is 80 answerad.
                                Your6 vary truly
                          A'PTORlQ!XO~       OFTXXAS



                                      Wm. J. Banning
                                           Assistant
WF:LVi